Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Allowable Subject Matter
Claims 1-3, 5-8, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 14, and 19 to include the allowable subject matter from US Patent 9,712,882 B1.  Further, the prior art does not teach or suggest in combination with the other recited limitations:
 “obtaining a second set of a second plurality of content attributes based on the interest input, wherein the obtaining the second set of the second plurality of content attributes based on the interest input includes: determining a plurality of content attributes of the AV program of the interest input; for each content attribute of the plurality of content attributes of the AV program of the interest input, determining an associated score of the AV program of the interest input that represents a degree of association between the AV program of the interest input and the content attribute; and selecting the second set of the second plurality of content attributes to include content attributes for which the AV program of the interest input has the highest two determined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424